Citation Nr: 1402455	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  04-29 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, including as secondary to service-connected hereditary hemochromatosis. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran had active service from July 1988 to September 1992.  His military awards and decorations include the Purple Heart and Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

The Veteran requested personal hearings before a Decision Review Officer (DRO) and before a Veterans Law Judge in connection with his claim, but postponed his DRO hearing in July 2005, and did not report for his scheduled Board hearing in March 2006.  He did not provide good cause for not appearing for the hearing and has made no attempt to reschedule the hearing.  Thus, the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. 20.702(d). 

This case was the subject of Board remands in May 2007, October 2008, May 2010, and August 2011.  After completion of this development by the RO and the Appeals Management Center (AMC), the case was returned to the Board for further appellate consideration. 

In October 2012, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability on direct, secondary, and presumptive bases.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims ("Court"), and in a March 2013 Order, the Court granted the parties' Joint Motion for Remand ("Joint Motion"), vacated the Board's October 2012 denial because the Board failed to ensure substantial compliance with the terms of its May 2010 and August 2011 remand orders, and relied upon an inadequate VA medical examination report.  The Court therefore remanded the matter to the Board for development.   

A Power of Attorney (POA) executed in April 2013 appoints a private law firm as the Veteran's newly appointed representative.
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a new VA examination consistent with the March 2013 Joint Motion.   

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for psychological testing and a VA psychiatric examination in connection with his service connection claim for an acquired psychiatric disorder.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.   

The examiner is asked to respond to the following:

a.  Identify all acquired psychiatric disabilities currently shown, to include generalized anxiety disorder (GAD).  

b.  Determine whether any currently diagnosed psychiatric disability began in service or is otherwise related to the Veteran's combat service.  

Provide the reasons for why the Veteran has, or does not have, a mental disorder that is related to his combat service; and cite to any medical treatises utilized.  Also provide a comprehensive report including complete rationales for all opinions and conclusions reached.

Although a review of the claims file is imperative, the examiner's attention is drawn to the following: 

* The Veteran's receipt of the Purple Heart and the Combat Action Ribbon is indicative of combat service;  

* Presume the credibility of the Veteran's statements that he experienced anxiety symptoms during service;

*Address the Veteran's contention that he experienced behavioral changes after his discharge from service;

*Address the August 2010 observation that a history of alcohol abuse complicates his clinical picture;

* Address whether, in light of other evidence reflecting that the Veteran did not drink before service, any abuse could be a symptom of a mental disorder.

* Consider the prior March 2002, January 2003, March 2008, December 2009, August 2010, and October 2011 VA C&P examination and DBQ reports.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. 

2.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. 

3.  Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim.  The Veteran and his attorney must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



